Citation Nr: 1011040	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for bilateral pes 
planus, claimed as bilateral fallen arches.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and observer




ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 2000 to August 
2000 and again from March 2004 to August 2005.  

This matter arises from a July 2007 rating decision, which 
denied the Veteran's service connection claims.  

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a central office hearing.  A 
transcript of the proceeding has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Clarification and development are necessary before the Board 
may reach a decision on appeal.

It is unclear whether the claims file currently contains all 
the documents used by the RO in reaching its July 2007 
decision.  In the decision and subsequent February 2008 
statement of the case (SOC), it was noted that the evidence 
considered by the RO included service treatment records and 
reserve records from February 1999 through June 2007.  
However, it is unclear whether all of these medical records 
are in the Veteran's claims file as the envelope which 
typically holds such medical documents is empty.  There are 
some photocopies of his service treatment records on file 
but, again, it is unclear whether such records are complete 
especially in light of the Veteran's testimony at his Board 
hearing that he had visited Womack Army Hospital as many as 4 
to 5 times from March to June 2004 and the claims file does 
not contain these records.  Consequently, the claim must be 
remanded so that the RO can locate and associate these 
records with the Veteran's claims file.  If these records 
cannot be located, the Veteran must be contacted and asked to 
submit duplicate copies.  

The medical records associated with the claims file provide 
that the Veteran has been treated for shin splints and foot 
problems.  While the October 2006 VA examination notes these 
disorders, it does not provide an opinion as to their 
etiology.  The Board finds that a VA examination would assist 
in the adjudication of the Veteran's service connection 
claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should search its own facility 
as well as all available repositories, to 
include the NPRC and VA's RMC, in an 
attempt to locate the veteran's complete 
service treatment records from his active 
service, as well as those from his service 
with the Army National Guard. The claims 
folder should document the efforts made to 
obtain these records along with any 
negative responses. If the service 
treatment records cannot be obtained, 
another letter should be sent to the 
veteran informing him of the steps taken 
to obtain the service treatment records, 
listing alternative sources, and 
requesting that he furnish any such 
records in his possession or that he 
identify the possible location of such 
records.

2. Then, the Veteran should be scheduled 
for a VA examination to determine the 
nature and etiology of any bilateral shin 
splints and pes planus.  The examiner 
should then determine whether these 
disorders are at least as likely as not 
etiologically related to service.  The 
claims folder and a copy of this Remand 
must be made available to, and be reviewed 
by, the examiner prior to the examination, 
and he or she should accomplish any 
indicated special tests, studies or 
additional consultations.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
VCAA, have been completed, the RO should 
readjudicate the claims on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

